DETAILED ACTION
	For this action, Claims 1, 2, 4-14, 16, 18-24, 26 and 27 are pending.  Claims 3, 15, 17 and 25 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 16 April 2021, with respect to the ground of rejection of Claim 9 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended Claim 9 in a manner that addresses and overcomes the issues of indefiniteness that required the ground of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, the ground of rejection has been withdrawn.  For more detail on why the ground of rejection has been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 16 April 2021.
Applicant's arguments filed 16 April 2021 have been fully considered but they are not persuasive. Applicant has amended independent claims 1 and 14, upon which the remaining claims are respectively dependent, to further clarify and narrow the scope of the claimed invention—in particular by adding limitations requiring a safety value and an upper limit value and requiring the apparatus to perform different functions based on a detected fraction of foreign fluid within a fluid. Applicant argues that Kastner et al. .

Claim Objections
Claim 14 is objected to because of the following informalities:  the claim, as amended, recites “reducing the volume flow (S) when the when the upper limit value…”, wherein “when the when the” appears to be written in error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16, 18-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kastner et al. (herein referred to as “Kastner”, US Pat Pub. 2014/0216602, found in IDS filed 06/01/2020).
Regarding instant Claim 1, Kastner discloses a retaining apparatus (Abstract; Figure 2; Paragraph [0038]; retaining apparatus for fuel comprising a sump 26 and filter 34, along with distribution and flow control elements) having a filter element in a fluid line which can be flowed through in a flow direction by a fluid comprising a foreign fluid (Abstract; Figure 2; Paragraph [0038]; Paragraph [0039]; filter 34 in fluid line in fuel conduit 18 in flow direction from sump 26 to nozzle 23; fuel is fluid with foreign fluid being water in fuel), a volume flow control apparatus by way of which the volume flow through the fluid line can be controlled (Figure 2; Paragraph [0038]; Paragraph [0039]; Paragraph [0046]; fuel flow control valve 50 provides a controllable flow through conduit), a sensor device by way of which the fraction of foreign fluid in the fluid can be determined (Abstract; Figure 2; Paragraph [0043]; water sensor 42 checks the amount of water within fuel after passing through filter 34); a control device by way of which the volume flow can be controlled by way of the volume flow control apparatus in a manner dependent on the fraction of foreign fluid in the fluid as determined by way of the sensor device (Abstract; Figure 2; Paragraph [0043]; Paragraph [0046]; Paragraph [0058]; control system 52 takes signal corresponding to water amount in fuel from sensor 42 and opens the valve 50 in proportion to the determined quality of the fuel), wherein the control device has a limit value stabilizing program with an upper limit value as the fraction of foreign fluid in the fluid (Figure 3; Figure 4A; Paragraph [0056]; Paragraph [0058]; Paragraph [0059]; upper limit value seen in concentrations of water content 
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Kastner further discloses wherein the volume flow control apparatus has a control valve (Abstract; Figure 2; Paragraph [0046]; fuel flow control valve 50 controlled by control system 52).  
Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  Kastner further discloses wherein the filter element is designed such that a separation of the foreign fluid occurs at the filter element (Figure 2; Paragraph [0038]; moisture/water is to be removed from fuel at filter 34).  
Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  Kastner further discloses wherein the filter element is a coalescence element (Abstract; Figure 2; Paragraph [0007]; filter 34 comprises absorbent/coalescent material).  
Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above.  Kastner further discloses wherein the filter element is neutral with 
	Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above.  Kastner further discloses wherein the sensor device is arranged downstream of the filter element in the flow direction (Figure 2; Paragraph [0043]; water sensor 42 is downstream of filter 34).  
Regarding instant Claim 10, Claim 1, upon which Claim 10 is dependent, has been rejected above.  Kastner further discloses wherein the fluid with the foreign fluid is a mixture of hydrocarbon and water (Abstract; Paragraph [0038]; water in fuel mixture).  
	Regarding instant Claim 11, Claim 1, upon which Claim 11 is dependent, has been rejected above.  Kastner further discloses wherein the sensor device has a sensor element for determining free water as foreign fluid in a hydrocarbon or oil as main constituent of the fluid (Abstract; Paragraph [0038]; Paragraph [0043]; water content in fuel is detected by sensor 42).  
Regarding instant Claim 13, Claim 1, upon which Claim 13 is dependent, has been rejected above.  Kastner further discloses a fuel tank filling installation having a retaining apparatus as claimed in claim 1, wherein the fluid line of the retaining apparatus is a fuel line (Figure 1A; Figure 2; Paragraph [0004]; Paragraph [0038]; Paragraph [0039]; refueling truck 10 comprises the assembly; fuel line is fuel conduit 18).  
Regarding instant Claim 14, Kastner discloses a method for retaining a foreign fluid from a fluid (Abstract; Figure 2; Paragraph [0038]; Paragraph [0039]; retaining apparatus for fuel comprising a sump 26 and filter 34, along with distribution and flow 
Regarding instant Claim 16, Claim 14, upon which Claim 16 is dependent, has been rejected above.  Kastner further discloses the volume flow is increased if the fraction of foreign fluid in the fluid undershoots the upper limit value (Abstract; Figure 2; Paragraph [0043]; Paragraph [0046]; Paragraph [0058]; control system 52 monitors water content as detected by sensor 42 and compares to water content as detected by water sensor 28; valve may open to allow more flow if water content is detected to be lower due to proportional valve control).
Regarding instant Claim 18, Claim 14, upon which Claim 19 is dependent, has been rejected above.  Kastner further discloses the wherein the adapting of volume flow is performed by control of a control valve (Abstract; Figure 2; Paragraph [0046]; fuel flow control valve 50 controlled by control system 52).
	Regarding instant Claim 19, Claim 14, upon which Claim 19 is dependent, has been rejected above.  Kastner further discloses wherein determining of the fraction of foreign fluid in the fluid is performed downstream of the filter element (Figure 2; Paragraph [0043]; water sensor 42 is downstream of filter 34).
	Regarding instant Claim 20, Claim 14, upon which Claim 20 is dependent, has been rejected above.  Kastner further discloses wherein the fluid with the foreign fluid is a mixture of hydrocarbon or oil and water (Abstract; Paragraph [0038]; water in fuel mixture).  
	Regarding instant Claim 21, Claim 14, upon which Claim 21 is dependent, has been rejected above.  Kastner further discloses wherein the fluid is introduced, 
	Regarding instant Claim 22, Claim 14, upon which Claim 22 is dependent, has been rejected above.  Kastner further discloses wherein the adapting of the volume flow is performed in a manner dependent on a pressure difference across the filter element (Abstract; Figure 2; Paragraph [0041]; pressure drop is also used to monitor filter performance and fuel quality).
Regarding instant Claim 24, Claim 14, upon which Claim 24 is dependent, has been rejected above.  Kastner further discloses providing a retaining apparatus (Abstract; Figure 2; Paragraph [0038]; retaining apparatus for fuel comprising a sump 26 and filter 34, along with distribution and flow control elements) having the filter element in the fluid line which can be flowed through in the flow direction by the fluid comprising the foreign fluid (Abstract; Figure 2; Paragraph [0038]; Paragraph [0039]; filter 34 in fluid line in fuel conduit 18 in flow direction from sump 26 to nozzle 23; fuel is fluid with foreign fluid being water in fuel), a volume flow control apparatus by way of which the volume flow through the fluid line can be controlled (Figure 2; Paragraph [0038]; Paragraph [0039]; Paragraph [0046]; fuel flow control valve 50 provides a controllable flow through conduit), a sensor device by way of which the fraction of foreign fluid in the fluid can be determined (Abstract; Figure 2; Paragraph [0043]; water sensor 42 checks the amount of water within fuel after passing through filter 34); a control device by way of which the volume flow can be controlled by way of the volume flow control apparatus in a manner dependent on the fraction of foreign fluid in the fluid as determined by way of the sensor device (Abstract; Figure 2; Paragraph [0043]; .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 9, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kastner et al. (herein referred to as “Kastner”, found in IDS filed 06/01/2020.
`Regarding instant Claim 9, 26 and 27, Claim 1, upon which the claims are respectively dependent, has been rejected above.  Kastner discloses that the sensor device is downstream of the filter element in the flow direction (Figure 2; Paragraph [0038]; Paragraph [0043]).
While Kastner does not disclose distances between the sensor device and the filter element, Kastner does disclose that the retaining apparatus is placed in a vehicle and gives a sense of scale to said apparatus (Figure 1A; Figure 2; Paragraph [0004]).  Figure 2B of Kastner discloses that the parts of the retaining apparatus are close to each other for ease of use and compactness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the distance between the filter element and the downstream sensor device of Kastner to be at most 1 m, 0.75 m or 0.5 m because Kastner discloses that the retaining apparatus should be compact and easy to use when connected to a vehicle (Kastner, Figure 1A; Figure 2; Paragraph [0004]; Paragraph [0038]; Paragraph [0043]).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kastner et al. (herein referred to as “Kastner”, found in IDS filed 06/01/2020), in view of Roesgen et al. (herein referred to as “Roesgen”, US Pat Pub. 2010/0101984).
Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  While Kastner discloses a filter element for the separation of water as foreign fluid (Paragraph [0007]), the reference is silent on said filter element being hydrophobic and/or lipophilic.
Roesgen discloses a fuel filter in the same field of endeavor as Kastner, as it solves the mutual problem of separating water from a fuel (Abstract).  Roesgen further discloses a hydrophobic material within the filter that aids in the separation of water form fuel (Abstract; Paragraph [0006]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the filter element of Kastner to further comprise the hydrophobic material of Roesgen because Roesgen discloses such a material aids in the separation of water from a fuel or hydrocarbon based liquid (Abstract; Paragraph [0006]).
Regarding instant Claim 12, Claim 1, upon which Claim 12 is dependent, has been rejected above.  While Kastner discloses a filter element that collects a foreign fluid (Paragraph [0004]; water from fuel), the reference is silent on a collecting cavity in a region below or above said filter element.  
Roesgen discloses a fuel filter in the same field of endeavor as Kastner, as it solves the mutual problem of separating water from a fuel (Abstract).  Roesgen further discloses a collecting cavity in a region below a filter element that collects and absorbs 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the filter element and the retaining apparatus of Kastner to further comprise the collecting cavity below the filter element as taught by Roesgen because Roesgen discloses such a collecting cavity collects and absorbs the water separated from the fuel by the filter (Roesgen, Figure 1; Paragraph [0016]; Paragraph [0019]). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kastner et al. (herein referred to as “Kastner”, found in IDS filed 06/01/2020) in view of Rahm, US Pat Pub. 2011/0048548.
Regarding instant Claim 23, Claim 14, upon which Claim 23 is dependent, has been rejected above.  While Kastner discloses adjustment of the fluid flow volume (Abstract; Figure 2; Paragraph [0043]; Paragraph [0046]; Paragraph [0058]), the reference is silent on a saturation of the filter element with foreign fluid is reduced by the filter element being purged with an increased purge volume flow.  
Rahm discloses a filter switching apparatus in the same field of endeavor as Kastner, as it solves the mutual problem of filtering fuel and monitoring the condition of the fuel (Abstract).  Rahm further discloses a primer mechanism for a filter element that purges said filter element at an increased purge volume flow, which reduces saturation of the filter element from foreign fluid by removing any entrapped air within the filter 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the filter element and volume flow of Kastner to further comprise reducing the saturation of the filter element by purging said filter element with an increased purge volume flow as taught by Rahm because Rahm discloses such an increased purge volume flow would remove air entrapped within the filter element and increase filter element capacity/useful life (Rahm, Paragraph [0028]; Paragraph [0043]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.